                 Case 5:19-cv-06590-NC Document 14 Filed 10/16/19 Page 1 of 2ES DISTRICT
                                                                                               T                      C
                                                                                             TA




                                                                                                                       O
                                                                                        S




                                                                                                                        U
                                                                                       ED




                                                                                                                         RT
                                                                                   UNIT
                                                                                                           TED
 1   Ryan Tyz (CSB 234895)                                                                           GRAN




                                                                                                                                R NIA
     Aaron Myers (CSB 200145)
 2   TYZ LAW GROUP PC                                                                                                      ns
                                                                                                                M. Cousi




                                                                                   NO
                                                                                                      thanael
     4 Embarcadero Center, 14th Floor                                                        Judge Na




                                                                                                                                FO
 3




                                                                                    RT
     San Francisco, CA 94111




                                                                                                                            LI
                                                                                            ER




                                                                                       H




                                                                                                                       A
     Phone: (415) 849-3578                                                                                                 C
 4                                                                                               N
                                                                                                     D IS T IC T O
                                                                                                                   F
     rtyz@tyzlaw.com                                                                                       R
 5   amyers@tyzlaw.com
                                                                                                 Dated: 10/16/2019
 6   Attorneys for Plaintiff FTC - Forward
 7   Threat Control, LLC

 8                                  UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN JOSE DIVISION

11   FTC - FORWARD THREAT CONTROL, LLC                    Case No. 5:19-cv-06590 NC
12                     Plaintiff,                         PLAINTIFF’S MOTION TO
13                                                        REMOVE INCORRECTLY FILED
            v.                                            DOCUMENT
14
     DOMINION HARBOR ENTERPRISES, LLC;
15   DOMINION HARBOR GROUP, LLC;
     MONUMENT PATENT HOLDINGS, LLC;
16   MONUMENT IP FUND 1, LLC; and FTC
17   SENSORS, LLC,

18                     Defendants.

19
20          Plaintiff respectfully requests that an order be granted to remove Docket No. 1 (Plaintiff’s
21   Complaint) from the docket on the grounds that an exhibit (Docket No. 1-1) contains highlighting
22   reflecting attorney work product. Plaintiff’s counsel inadvertently filed the exhibit containing
23   highlighting when counsel intended to file the exhibit with no highlighting. Plaintiff contacted
24   the ECF Helpdesk to request that the incorrectly-filed document be locked and filed a Corrected
25   Complaint (Docket No. 9) with the proper exhibit. Plaintiff respectfully requests that Docket No.
26   1 be permanently deleted from the docket.
27   Dated: October 14, 2019                          Respectfully submitted,
28
     MOTION TO REMOVE INCORRECTLY                   -1-                         Case No. 5:19-cv-06590
     FILED DOCUMENT
            Case 5:19-cv-06590-NC Document 14 Filed 10/16/19 Page 2 of 2



 1                                        /s/ Ryan Tyz
                                          Ryan Tyz
 2
 3                                        Ryan Tyz (CSB 234895)
                                          Aaron Myers (CSB 200145)
 4                                        TYZ LAW GROUP PC
                                          4 Embarcadero Center, 14th Floor
 5                                        San Francisco, CA 94111
                                          Phone: (415) 849-3578
 6
                                          rtyz@tyzlaw.com
 7                                        amyers@tyzlaw.com

 8                                        Attorneys for FTC – Forward Threat Control,
                                          LLC
 9
10
11

12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
     MOTION TO REMOVE INCORRECTLY       -2-                       Case No. 5:19-cv-06590
     FILED DOCUMENT
